90 U.S. 283 (____)
23 Wall. 283
THOMAS & CO.
v.
WOOLDRIDGE.
Supreme Court of United States.

*286 Mr. Joseph Casey, in support of the motion.
Mr. A.P. Pittman, contra.
*287 *288 The CHIEF JUSTICE delivered the opinion of the court.
It is first objected that this motion cannot be entertained now because the appellants had until the next term to file the record. In Ex parte Russell,[*] we decided that "unless some unforeseen inconvenience should arise from the practice, we would not refuse to hear a motion to dismiss before the term in which, in regular order, the record ought to be returned," if the record was actually brought here and printed. We think now, as we did then, that such a practice will "be likely to prevent great delays and expense and further the ends of justice."
It is next objected that the notice of the motion is insufficient, because it was not accompanied by a copy of the brief or argument to be used in its support, as required by the amendment to Rule 6, adopted at the December Term, 1871. This might have been a good cause for postponing the hearing to give time for further preparation, if application therefor had been made. Instead of that a full argument has been filed upon the merits of the motion. No more could be done if the hearing should be now postponed. Under these circumstances we are inclined to treat the filing of the argument as a waiver of the notice required by the rule.
It is next objected that all the parties defendant in the lower court are not parties to this motion to dismiss. The motion is made by the appellees and is signed by the attorney of the only defendant in the court below who had any real interest in the litigation, and the only one who filed an answer.
This brings us to the merits of the motion. We have many times decided that an appeal will not lie from a decree dissolving an injunction without dismissing the bill.[]
In this case the bill was not dismissed. It may have been the intention of the court to dispose of the whole case by the *289 entry as made, but that intention is certainly not expressed. A motion was made to dissolve the injunction upon the bill and answer filed. It does not appear that the case was heard except upon this motion, and there is nothing in the record to show that it will not be still within the power of the Circuit Court upon the dismissal of the appeal to grant the complainants all the relief they ask. The case is still open on its merits. It is only the interlocutory order that has been disposed of.
APPEAL DISMISSED.
NOTES
[*]  13 Wallace, 671.
[]  Young v. Grundy, 6 Cranch, 51; McCollum v. Eager, 2 Howard, 61; Hiriart v. Ballon, 9 Peters, 167; Moses v. The Mayor, 15 Wallace, 390.